EXHIBIT 10.1



ADDENDUM TO EMPLOYMENT AGREEMENT

THIS ADDENDUM TO EMPLOYMENT AGREEMENT (this "Addendum"), effective as of June 1,
2005, is entered into by and between TXU Corp., a Texas corporation (the
"Company") and Erle Nye, an individual ("Consultant").



RECITALS



WHEREAS, the parties hereto have previously entered into that certain Employment
Agreement dated as of June 1, 2002, by and between the Company and Consultant
(the "Employment Agreement");

WHEREAS, Consultant and the Board of Directors of the Company have concluded
that the transition between his tenure as Chief Executive Officer and that of C.
John Wilder has progressed more quickly and efficiently than was contemplated at
the time of signing of the Employment Agreement;



WHEREAS, pursuant to Section 5(b) of the Employment Agreement, Consultant has
notified the Company that he has elected to retire and become a consultant to
the Company, effective June 1, 2005; and



WHEREAS, Consultant and the Company desire to establish a consulting
relationship by modifying the Employment Agreement in the manner provided below;



NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereby agree as follows:



1. Inoperability of Certain Provisions of the Employment Agreement. The
following Sections (the "Inoperative Provisions") of the Employment Agreement
shall, effective June 1, 2005, be no longer operative or in effect:



Section 2 (because of Consultant's retirement);



Section 4 (because of the extension of Consultant's consulting responsibilities
beyond the term of the Employment Agreement);



Section 5 (because of the changed nature of Consultant's title and duties to the
Company as a consultant);



Subsection 6(a) (because the "Initial Term" (as defined in the Employment
Agreement) has expired);



The phrase "and shall not impact the Company's normal annual compensation review
of Employee" in the penultimate sentence of Subsection 6(b) (because the
Consultant shall no longer be subject to an annual review);



Subsections 6(c) through (g) (because the "Initial Term" as defined in the
Employment Agreement has expired);



Subsections 7(a) and (b) (because Consultant shall be compensated only as set
forth in Section 3 of this Addendum and the Surviving Provisions (defined
below));



Subsection 7(d) (because Consultant has agreed to forego this benefit);



The first three sentences of Subsection 7(e) (because the continuation of
employee benefits shall be governed by Section 7 of this Addendum and the
Surviving Provisions), except that for purposes of interpreting the fourth and
last sentence of Section 7(e) of the Employment Agreement (which shall
constitute a Surviving Provision), the term "Secondary Term" shall mean the
First Consulting Term (as defined below);



Subsection 8(a) (because the rights of Consultant to office and administrative
support shall be governed by Sections 4 and 5 of this Addendum);



Subsection 8(b) (because Consultant has agreed to forego this benefit);



Section 10 (because any termination of Consultant's consulting relationship
shall be governed by Section 10 of this Addendum);



Sections 11 and 12 (because as a consultant, Consultant shall not be entitled to
the enumerated benefits in the event of a "Change in Control" (as defined in the
Employment Agreement)); and



Section 18 (because the Employment Agreement has been amended by this Addendum).



Consultant hereby waives and relinquishes all his rights provided in the
Inoperative Provisions and forever releases the Company from any obligation to
provide the rights set forth in the Inoperative Provisions. For the purposes of
the provisions (collectively, the "Surviving Provisions") of the Employment
Agreement continuing in effect after June 1, 2005, the term "Employee" as used
therein shall mean Consultant.



2. Terms and Consulting Duties. Effective June 1, 2005, Consultant shall no
longer be, act in the capacity of, or be treated as, an employee of the Company.
From June 1, 2005 until May 31, 2007 (the "First Consulting Term"), Consultant
shall serve the Company as an independent contractor in a consulting capacity,
as requested by the Chief Executive Officer of the Company (the "CEO"), in the
areas of public relations, political and civic affairs and industry relations
for up to 120 hours per month. Consultant's duties shall include providing the
Company with counsel, support, advice and public representation as requested by
the Company. From June 1, 2007 until May 31, 2012 (the "Second Consulting
Term"), Consultant shall be available as an independent contractor to serve the
Company in the same manner as during the First Consulting Term, as requested by
the CEO, for up to 40 hours per month. The period from June 1, 2005 through May
31, 2012 is herein called the "Full Term."



In his capacity as a consultant to the Company, Consultant shall directly
control the performance of his consulting services including the manner and
method of providing such services. Consultant shall be solely responsible for
his own taxes and assessments arising out of or relating to his receipt of
consulting fees, including without limitation, social security, unemployment
insurance, withholding taxes and income taxes.



3. Consulting Fees. During the First Consulting Term, the Company shall pay the
Consultant a monthly consulting fee of $31,250 per month, payable in 24
consecutive monthly installments on the first day of each calendar month
beginning with June 1, 2005 and ending on, and including, May 1, 2007. During
the Second Consulting Term, Consultant shall not be entitled to any compensation
for his consulting services.



4. Consulting Expenses. Except as provided in Section 5 of this Addendum, the
Company shall not be liable for any travel, entertainment or other out-of-pocket
business expenses paid or incurred by Consultant (collectively, the "Consulting
Expenses"), including any expenses associated with secretarial or clerical
assistance.



5. Continuing Office and Administrative Support. During the Full Term, the
Company shall pay Consultant a monthly allowance of $5,000 for the costs of
maintaining a private office. At Consultant's election, during the first 12
months of the First Consulting Term, such office space may be Consultant's
current office space (including his personal office, conference room,
secretarial area, and coffee bar) in Company facilities, as currently furnished,
in which case no $5,000 monthly allowance shall be paid or accrued during that
period. At such time as Consultant relocates his office space from Company
facilities, the Company shall, at the Consultant's election, provide the
Consultant either: (i) title to all office equipment and furniture currently
located in such current office space or (ii) reimbursement for the reasonable
out-of-pocket expenses of Consultant incurred in furnishing similar offsite
office space not to exceed $15,000.



6. Indemnification. The Company shall indemnify and hold harmless Consultant to
the fullest extent permitted by law against claims arising out of Consultant's
performance of his consulting services for the Company, except that the Company
shall not indemnify Consultant for claims arising or resulting from his gross
negligence and/or willful misconduct. The Company's obligations under this
Section 6 shall continue after the termination of this Addendum and the
Surviving Provisions. The Company shall provide Consultant any rights to
indemnification and contribution afforded Consultant under the indemnification
agreement between Consultant and the Company dated October 19, 2002 (the
"Indemnification Agreement") and under the Company's articles of incorporation
and by-laws. The Company shall indemnify and hold harmless Consultant from any
and all tax liability, including interest and penalties (but excluding income
tax assessed upon compensation received by Consultant under Sections 3 and 5 of
this Addendum in his capacity as a consultant), on a fully grossed-up after-tax
basis, incurred by Consultant (a) pursuant to Section 409A of the Internal
Revenue Code of 1986, as amended, relating to the Surviving Provisions and this
Addendum including the benefits described in Section 7 and (b) resulting from
the waiver of the Waived Benefits (as defined below). In addition, the Company
shall continue to provide Consultant with tax gross-up payments to offset the
effect of taxes incurred by Consultant with respect to premium payments made to,
or for the benefit of, Consultant under the Split-Dollar Life Insurance Program
on a basis consistent with other participants in the Split-Dollar Life Insurance
Program.



7. Retirement Benefits. Except for the Waived Benefits, Consultant shall be
entitled to participate (including, without limitation, to make elections,
determinations and withdrawals) as a retiree in, and to receive all benefits to
which he is entitled as a retiree under, the Company's employee benefit plans,
programs, arrangements and fringe benefit policies, subject to the terms,
conditions and limitations of such plans, programs, arrangements and policies,
as they may be amended, altered or terminated from time to time. Without
limiting the generality of the foregoing, and subject to the waiver of the
Waived Benefits, Consultant shall continue to have the right to receive all
benefits to which he is entitled as a retiree, granted to, or contributed to by,
Consultant prior to May 31, 2005, under all employee benefits plans of the
Company, including without limitation the LTICP, the DICP, the Retirement Plan,
the SDP, the Split-Dollar Life Insurance Program, the Supplemental Retirement
Plan, the Trust, the Indemnification Agreement and the restricted stock award
and performance unit award agreements between Consultant and the Company entered
into under the LTICP, the TXU Thrift Plan, the medical and life insurance plan
or otherwise, all subject to the terms, conditions and limitations thereof, as
they may be amended, altered or terminated from time to time, and, except for
the Waived Benefits, none of such benefits shall be adversely affected,
diminished, waived or terminated by this Addendum or by the termination of this
Addendum or the Surviving Provisions. The parties acknowledge that the cessation
of Consultant's employment with the Company shall be deemed to be a "retirement"
approved by the Company for all purposes including where such characterization
would result in the retention of, or eligibility for, employee benefits for
Consultant.



8. Waiver of Portion of 2004 and 100% of 2005 AIP Awards. Consultant hereby
waives and relinquishes his right to receive all but $600,000 of the bonus to
which he was otherwise entitled for his services in 2004 under the AIP (the
"2004 Waived AIP Amount") and forever releases the Company from any obligation
to provide such right. Consultant also hereby waives and relinquishes his right
to receive any bonus to which he would otherwise be entitled for his services in
2005 under the AIP (the "2005 Waived AIP Amount") and forever releases the
Company from any obligation to provide such right.



9. Termination of the 2003 Restricted Stock Award Vesting in 2005. Consultant
hereby waives and relinquishes all his rights to the shares of restricted stock
of the Company vesting in 2005 and referred to as the "Two Year Award" in that
certain Restricted Stock Award Agreement dated as of April 1, 2003, by and
between the Company and Consultant (the "2003 Restricted Stock Agreement") and
forever releases the Company from any obligation to provide such rights.
Collectively, the waived Two Year Award, the 2004 Waived AIP Amount and the 2005
Waived AIP Amount and any other benefits to which Consultant is entitled that
have been expressly waived under this Addendum shall be referred to as the
"Waived Benefits." Nothing in this Amended Agreement shall affect the shares of
restricted stock of the Company vesting in 2006 and referred to as the "Three
Year Award," as defined in the 2003 Restricted Stock Agreement, or any other
shares of restricted stock or performance units of the Company granted to
Consultant except as specifically waived herein.



10. Termination. The Company shall have the right to terminate the consulting
relationship with Consultant and any further payments under Sections 3 and 5 of
this Addendum upon the earlier occurrence of: (i) Consultant's death or
Disability (as defined in Section 1(e) of the Employment Agreement); (ii) the
material breach by Consultant of this Addendum or the Surviving Provisions;
(iii) any action or failure to act on the part of Consultant which results in
material injury to the assets, business prospects or reputation of the Company
or any Affiliate of the Company; or (iv) Consultant's failure to substantially
perform his duties and responsibilities hereunder or under the Surviving
Provisions, including without limitation Consultant's breach of the Company's
Code of Conduct, as amended from time to time; provided, that in the event of
Consultant's death or Disability prior to any termination of this Addendum and
the Surviving Provisions, all amounts payable thereafter under Section 7(c) of
the Employment Agreement and Sections 3, 6 and 7 of this Addendum shall be made
to Consultant's spouse, or if Consultant's spouse does not survive him, to his
estate as if this Addendum and the Surviving Provisions had not been terminated.
The parties understand and agree that this Addendum is not being entered into,
nor are any payments or benefits provided for herein being paid in connection
with, any event or transaction which could be construed as a change in control
of the Company. However, in the event that any payments or benefits provided in
Sections 3, 5 or 7 of this Addendum, or any portion thereof, constitute an
"excess parachute payment" under Section 4999 of the Code, or any successor
provision, the Company shall, in addition to providing such payments and
benefits, pay Consultant a tax gross-up cash payment(s) in an amount mutually
agreed upon by Consultant and the Company to be sufficient to fully offset the
excise tax which Consultant is, or may be, required to pay as a result thereof.
Such tax gross-up payment shall be paid to Consultant prior to the date such
excise tax must be paid by Consultant; provided that if the amount of such tax
gross-up payment cannot be finally determined by the date such excise tax
payment must be made, the Company shall pay Consultant, prior to the date any
such excise tax must be paid by Consultant, an estimate, determined in good
faith by the Company, of the minimum amount of the required tax gross-up
payment. Thereafter, the Company shall promptly determine in good faith the
total amount of the tax gross-up payment and seek to obtain Consultant's
approval thereof. The remaining portion of the tax gross-up payment shall be
paid to Consultant promptly after Consultant approves the total amount. The
parties agree and acknowledge that the retirement of the Consultant from the
Company did not waive, forfeit or terminate his rights under any of the
restricted stock award and performance unit award agreements between Consultant
and the Company entered into under the LTICP other than those expressly waived
pursuant to Section 9 herein.



11. Entire Agreement. This Addendum, the Surviving Provisions and the relevant
documents memorializing Consultant's employee benefits (including but not
limited to the LTICP, the DICP, the Retirement Plan, the SDP, the Split-Dollar
Life Insurance Program, the Supplemental Retirement Plan, the Trust, the
Indemnification Agreement and the restricted stock award and performance unit
award agreements between Consultant and the Company entered into under the
LTICP, the TXU Thrift Plan, and the medical and life insurance plan, all subject
to the terms, conditions and limitations thereof, as they may be amended,
altered or terminated from time to time) contain the complete understanding and
agreement between the parties and supersede any and all other agreements,
understandings, or communications of any kind, either oral or in writing,
between the parties hereto with respect to the subject matter hereof. Each party
to this Addendum acknowledges that no representations, inducements, promises, or
agreements, orally or otherwise, have been made by any party, or anyone acting
on behalf of any party, which are not embodied herein or in the Surviving
Provisions, and that no other agreement, statement, or promise with respect to
the subject matter of this Addendum shall be valid or binding. Any modification
of this Addendum or the Surviving Provisions will be effective only if it is in
writing signed by both of the parties hereto.



12. Authority; No Conflicts or Consents. The Consultant represents that he has
full power and authority to execute, deliver and perform this Addendum. The
Consultant further represents that neither the execution and delivery of this
Addendum, nor its performance by Consultant, will: (i) conflict with or violate
any agreement to which Consultant is a party or (ii) require the consent of any
other person, entity or governmental authority.



13. Payment of Legal Fees. The Company shall promptly pay up to $35,000 of the
legal fees and expenses reasonably incurred by Consultant on or prior to the
execution of this Addendum in connection with the negotiation and execution of
this Addendum.



 

[Remainder of this page intentionally left blank]

IN WITNESS WHEREOF, the parties hereto have executed this Addendum on May 27,
2005 to be effective as of June 1, 2005.







TXU CORP.

By:

/s/ J. E. Oesterreicher


J. E. Oesterreicher
Director and Chairman, Organization and
Compensation Committee  

 

 

CONSULTANT

By:

/s/ Erle Nye


Erle Nye



 



 

 